Title: Thomas Jefferson to Isaac A. Coles, 27 August 1814
From: Jefferson, Thomas
To: Coles, Isaac A.


          Dear Sir  Monticello Aug. 27. 14.
          I thank you for the pamphlet you have been so kind as to send me. altho’ ignorant of the pretences for the opposition you had experienced in your regiment, your friends here, to whom you were best known, never doubted that your conduct had been proper  & honorable under every circumstance. they are gratified by the knolege of the facts detailed in this statement pamphlet, as proving specially what they had concluded on the general knolege of your character and conduct thro’ life. it is with real sorrow I see such a spirit of insubordination even in the officers of our army. they have been loud in their complaints of the existence of this spirit among their men; but how can it be otherwise with such an example from their officers? if the privates of the 12th regiment were to declare against duty under the signers of the Memorial to the Secretary at war, what could these gentlemen say in reprobation of it? would they retire from their duties because not acceptable to their men? or would they meet a challenge from one of them? yet as the private is to his captain, such is the captain to his colonel. as citizens all are equal; it is commission alone which gives a superiority of rank, & against that superiority the officer may offend as well as the private, & does offend by the same acts. this example leads to an election of officers by the privates, & to a continuance in command during the caprice of the latter.
          Your friends here are well. your brother Tucker is on a tour of militia duty. we are all on the alert as to the fate of Washington. our last information places the enemy at Benedict, an awkward situation enough for an attack on Washington.
			 it commits them to a land attack, and an Englishman, like a fish, is diselemented when out of water. if their numbers be such only as circumstances indicate, they ought not to be a breakfast for those who may gather round them.ever
          affectionately yoursTh: Jefferson
        